DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the lip as set forth in paragraph [360] and the spindle as set forth in paragraph [330].  
The drawings are objected to because figure 12 mislabels reference #2 as reference #4 and vice versa.  The reference numbers should be reversed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said lower indented section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-20 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim 3 recites the limitation, “further comprising: two magnets” in lines 1-2.  It is unclear whether the magnets are in addition to the two magnets previously recited in claim 1 line 4, upon which claim 3 depends, or whether this limitation is further defining the two previously recited magnets.  It is noted that the way the claim is recited, it appears to be reciting two additional magnets; however, the specification and figures describe there only being two magnets that are rectangular prism shaped.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 4-20 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karkos, Jr. et al. (U.S. Patent No. 8,282,268).
Regarding claim 1, Karkos, Jr. et al. discloses an impeller system (abstract; figures 1-19) comprised of:
a first housing (figures 3 and 4, reference #22a, 22b and 34) rotatably abutted or connected to at least one washer (figures 3 and 4, reference #80);
a portal within said first housing having a horizontally narrower vertically-centered middle section comprising a gap between two magnet and two wider sections (figures 3 and 4, see all sides and sections of reference #22a (two outer curved section are two wider sections and straight middle section over hole is narrow middle section; magnets 34a are located in two wider sections).
Regarding claim 2, Karkos, Jr. et al. discloses a plate surrounded, at least in part, by said lower indented section (figure 3, reference #96); wherein a portion of said first housing extends below a portion of said plate (see figure 3, reference #22a below reference #96).
Regarding claim 3, Karkos, Jr. et al. discloses two magnets separately abutted against said plate (figures 3 and 7, reference #34a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkos, Jr. et al. in view of Yu (U.S. Patent Pub. No. 2012/0291637).
Regarding claim 4, Karkos, Jr. et al. discloses all the limitations as set forth above.  The reference also discloses wherein said two wider sections of the housing have a portal opening formed between flanges of said narrower section (see figures 4 and 7-9, center hole and surrounding sections of reference #34 has a flange around portal openings for holding magnets 34a as demonstrated by flanged shape of reference #34a).  However, the reference does not explicitly disclose the shape of the wider sections to be a rectangular.  It is well known that the housing can have a variety of shapes of configurations to accommodate a variety of shaped magnets, including circular, trapezoidal, square, rectangular, etc. (as evidenced by Yu figures 3 and 5-10).   The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify vessel of Karkos, Jr. et al. to include a variety of housing shapes, as taught by Yu.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to accommodate different shaped magnets for increasing the efficiency of magnetic pull as well as simplify the manufacturing process.
Regarding claim 5, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said first housing further comprises a lip interrupted by said flanges of said narrower middle section (see figures 4 and 7-9, center hole and 
Regarding claim 6, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified teaches wherein said two magnets comprise two rectangular prism shaped magnets, each within one of said wider sections (Yu figures 3, 5-7 and 10).  It is well known that the magnets can have a variety of shapes of configurations, including circular, trapezoidal, square, rectangular, etc. (as evidenced by Yu figures 3 and 5-10).   The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify vessel of Karkos, Jr. et al. to include a variety of magnet shapes, as taught by Yu.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase the efficiency of magnetic pull as well as simplify the manufacturing process.
Regarding claim 7, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein each of said two rectangular prisms is abutted against said plate (figure 3, reference #34 and 96).
Regarding claim 8, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said first housing has a lower spindle under said narrower middle section; wherein an entirety of said spindle is below a bottom surface of said first housing (figure 4, reference #70).  To the extent the lower spindle is not unitary with the first housing, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the lower spindle and first housing of Karkos, Jr. et al., since such modification would have involved making elements integral.  Making elements integral is 
Regarding claim 9, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein a bowl is centered above said first housing (figures 2-4, reference #22).
Regarding claim 10, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further teaches wherein each of said two rectangular prisms has a north side facing upwards towards said bowl and a south side facing in an opposite downward direction; or wherein each of said two rectangular prisms has a south side facing upwards towards said bowl and a north side facing in an opposite downward direction (Yu, figures 3 and 7).
Regarding claim 11, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said spindle extends through a first reel (figure 18, spindle 70, not labeled, extends through reel, not labeled), said first reel connected by a belt (figure 18, reference #801) to a second reel (figure 18, see second reel, not labeled, below reference #28), said second reel being rotatable by way of a motor causing said first housing to rotate, by way of said first reel, belt, and said second reel (figure 18, reference #28 and 801; column 10, lines 43-48).
Regarding claim 12, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said first reel, said second reel, and said belt are in a second housing (see figure 18 with housing defined by side wall, not labeled in figure 18, but labeled reference #50 as indicated in figure 4) abutted against a spacer (see figure 18 with top wall, not labeled in figure 18, but labeled reference #50a as indicated in figure 4); and wherein said first housing is abutted against said spacer (see figure 18, top housing 22 as indicated in figure 4, but not labeled in figure 18 abuts top wall of bottom housing, reference #50a as shown in figure 4).
Regarding claim 13, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said spacer comprises a central portal through which said spindle of said first housing extends (see figure 4, with central portal, not labeled, through which spindle 70 passes through) and four portals equi-spaced from said central portal (figure 6, reference #66).   
Regarding claim 14, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein through each of said portals of said spacer a part of a leg passes there-through, each of said leg elongated in a vertical direction (figure 6, vertical screws). 
Regarding claim 15, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein four caps abut an upper side of said spacer and hold a respective leg of said four legs to a lower side of said spacer (figure 6, reference #66, screws and vertical walls they fasten to located above spacer).  Alternatively, there are many types of fasteners that include nuts (caps) for fastening the screws (legs) that would have been obvious to one of ordinary skill in the art to provide to ensure a more secure connection.  
Regarding claim 16, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said motor is off-center with respect to said bowl (figure 18, reference #28 off center from bowl (reference #22 not labeled in figure 18 but shown in figures 2 and 3)) and said first housing is centered with respect to said bowl (figure 18, not labeled in particular figure, but first housing 22a centered below bowl 22 as shown in figure 3).  While the motor is to the side parameter of the bowl, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the motor under the bowl for a more compact, stable unit, by placing said motor within an area circumscribed by a perimeter of a lower-most side of said, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 
Regarding claim 17, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  The reference as modified further discloses wherein said plate is capable to be magnetized by said two rectangular prism shaped magnets (figure 3, reference #98; column 9, lines 22-30).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkos, Jr. et al. in view of Yu as applied to claim 4 above, and further in view of Andrews et al. (U.S. Patent Pub. No. 2008/0013400).
Regarding claim 18, Karkos, Jr. et al. in view of Yu discloses all the limitations as set forth above.  However, the reference does not explicitly disclose said first housing comprising fan blades.  Andrews et al. teaches another magnetic stirrer (title).  The reference teaches wherein the first housing (reference #85) has a fan positioned to a bottom opening to blow air through the bottom exit in order to cool the magnets in the housing and exhaust the air out of the housing through the mounting bracket ([0032]).  To the extent the fan is not a unitary structure with the housing, as the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the fan and first housing of Karkos, Jr. et al. to efficiently cool the magnets in the housing and exhaust the air out of the housing, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 19 and 20, Karkos, Jr. et al. in view of Yu and Andrews et al. discloses all the limitations.  It is noted that the heat source is not positively claimed as a structural limitation, and the reference as modified need only be capable of permitting a heat source to be placed.  The reference as modified is capable for placement of a heat source for heating the contents of the vessel (there are .
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Applicant argues Karkos, Jr. et al. does not discloses the limitations of claim 1 because the washer 80 is connected to shaft 78, drive plate 34 and plate 96, but not the housing 22 as required by claim 1.  Examiner finds this argument unpersuasive.  The shaft, drive plate and plate are all part of the housing, and as such, the washer is connected to the housing.  There is no requirement of direct contact where the housing is directly contacting the housing.  In fact, this is no different than Applicant’s own invention, as shown in Applicant’s figure 2 and explained in Applicant’s paragraph [350], it is similarly, the spindle that is in contact with the washer.
Applicant argues the amendments to claim 1 differentiate Karkos, Jr. from the prior art by showing figure 3 of Karkos, Jr. next to figure 10 of Applicant’s figure, and states that during the interview these amendments would be allowable.  Examiner finds this argument unpersuasive.  While the figures may look differently, Applicant has yet to recite in the claims the portal with enough specificity to overcome the prior art reference.   Examiner previously explained in the interview that the portal would have to be claimed with enough specificity to describe the middle section and where it ends and begins in enough detail, which Applicant has not done to overcome the prior art.  There was never any agreed upon language that would make the claim allowable.  As currently claimed, Karkos, Jr. et al. discloses a horizontally narrow vertically-centered middle section comprising a gap between two magnets and two wider sections.  See marked up figure 3 of Karkos, Jr, et al. below.

    PNG
    media_image1.png
    542
    651
    media_image1.png
    Greyscale

Regarding claim 2, Applicant argues Karkos, Jr. et al. does not disclose any part below the plate.  Examiner finds this argument unpersuasive.  As shown in figure 3 of Karkos, Jr. plate 96 sits within the housing 22.  Therefore, the bottom wall 22a will have at least a small part extending below a top part of plate 96.
Regarding claim 3, Applicant argues Karkos, Jr. et al. does not disclose the limitations of claim 3 because figure 3 of Karkos does not appear to shown two magnets abutted against said plate.  Examiner finds this argument unpersuasive.  As shown in figure 3, the magnets in reference #34 are clearly shown to come in contact (abut) the plate 96.  
Regarding claim 4, Applicant argues the modified to Karkos, Jr. et al. would hinder the rotation.  Examiner finds this argument unpersuasive.  Applicant has provided no support for this conclusory statement.  Rather Yu teaches that either the pie shaped opening or the rectangular opening can be used for rotation (see Yu figures 6 and 9).  Nowhere in Karkos, Jr. et al. does it specifically teach against using rectangular shaped opening or state that rectangular shaped openings would hinder the rotation.
Regarding claim 7, Applicant argues the magnets are not abutted by the plate because “the plate 96 abuts an area circumscribed by the magnets within element 36 but does not abut the magnets themselves”.  See pages 10-11 of Remarks.  Examiner finds this argument unpersuasive.  As Applicant states, “the plate 96 abuts an area circumscribed by the magnets”.  This reads on the claim.  As shown in figure 3, the magnets in reference #34 sit on top and in contact with the plate 96.  
Regarding claim 12, Applicant argues Karkos, Jr. et al. does not disclose the spacer abutted against the housing.  Examiner finds this argument unpersuasive.  To the extent the office action was previously unclear, the spacer was always indicated as reference #50a.  The second housing is the side walls of reference #50.  As such, both the second housing and the first housing abut the spacer 50a.  This is no different than Applicant’s invention which shows second housing 70 without a top wall, but has spacer 50 acting as the top wall to the second housing 70.  Furthermore, based on Applicant’s recited definition of abut, the first housing is not abutting the spacer as shown in Applicant’s figure 5.   
Regarding claim 14, Applicant argues Karkos, Jr. et al. does not disclose the legs because screws are not legs.  Examiner finds this argument unpersuasive.  In Applicant’s figure 4, screws are shown as legs.  Nothing in Applicant’s specification states that screws cannot be considered legs.  Under broadest reasonable interpretation, a screw extending there-through in a vertical direction reads on the limitation.
Regarding claim 17, Applicant argues no prior art appears to show the plate being magnetized.  Examiner finds this argument unpersuasive.  The limitation is directed to a functionally intended use of 
Applicant’s arguments with respect to claim(s) 8, 16 and 18 have been considered but are moot based on the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774